DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 14-28 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the axis labels in Figure 2 are not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 22, 26, 27 and 28 are objected to because of the following informalities:  
Claim 22, line 2: “range 280 to 470oC” should read “range of 280 to 470oC”.
Claim 22, line 2, “range 1 to 45 minutes” should read “range of 1 to 45 minutes”.
Claim 26, line 4: “comminution, automatic sorting in suitable systems” should read “comminution, and automatic sorting in suitable systems”.
Claim 27, line 7: “mistuxtures” should read “mixtures”.
Claim 28, line 2: “range 300 to 450oC” should read “range of 300 to 450oC”.
Claim 28, line 2, “range 2 to 30 minutes” should read “range of 2 to 30 minutes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite for reciting “rubber and/or other comonomers which do not interrupt the pyrolysis process” because it is unclear what “comonomers” are encompassed by the claim limitation and which are not. As neither the claim nor the specification provides details as to which comonomers do not interrupt the pyrolysis process and which comonomers do interrupt the pyrolysis process, the scope of the limitation is unclear. Furthermore, the claim recites “other comonomers” and it is unclear what “other” is referring to. There does not appear to be another listed comonomer in component A and therefore it is unclear if “other” is referring to other than the styrene or any comonomers that are part of the recited rubber. It is noted that rubber is not necessarily a copolymer and may be a natural homopolymer, and therefore it remains unclear whether “other comonomers” are referring to the rubber. For purposes of examination, “other comonomers which do not interrupt the pyrolysis process” is interpreted as any comonomer.
Claim 14 is indefinite for reciting “conventional plastics additives and conventional plastics auxiliaries” because what is a conventional additive or auxiliary is not defined in the claim, the specification does not provide a standard for ascertaining the scope of the limitation and one of ordinary skill would not be reasonably apprised of the scope of the invention. What is conventional may change over time and therefore for purposes of examination, the claim limitation is interpreted as reciting plastics additive and plastics auxiliaries. 
Claim 14 is indefinite for reciting “other foreign substances” because it is not clear what “other” is referring to. The phrase “other foreign substances” would suggest that there is a first claimed foreign substance, but it is unclear what is to be considered a foreign substance and whether any of the components A, B1, B2, and B3 are to be considered foreign substances. Additionally, it remains unclear what the scope of “foreign substances” is because the claim does not define what is to be considered foreign and the specification does not provide a standard for ascertaining the scope of the phrase. It would appear that foreign substance is meant to encompass any material or substance that is not a styrene-containing plastic and therefore for purposes of examination, the phrase will be interpreted as any substance that is not a styrene-containing plastic/polymer. 
Claim 14 recites the limitation "the gases produced in step i)" in line 23.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, step i) is considered to produce gases comprising the styrene monomers and styrene oligomers. 
Claim 14 recites the limitation "the low-molecular weight products comprising the resultant styrene monomer" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the styrene monomers in step i) are considered to be low molecular weight products. 
Claims 15-28 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 14. 
Claim 26 is indefinite for reciting “disruptive substances” because it is not clear what is the intended scope of the phrase. The claim does not define what substances are considered disruptive and the specification does not provide a guidance as to how one of ordinary skill would determine what substances are to be considered disruptive for the claimed process. For purposes of examination, the phrase will be interpreted as substances that do not undergo pyrolysis at the claimed temperatures. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 17, 18, 22, 25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (U.S. Patent No. 2,395,829).
In regard to claim 14, King discloses a pyrolytic decomposition of polymers of styrene compounds comprising: 
introducing a styrene-containing polymer into a pyrolysis reactor and decomposing the polymer via thermal energy to form styrene monomers and styrene oligomers, wherein the pyrolysis temperature is from about 350 to 450oC and the pyrolysis time is no more than 20 minutes (p. 1, left column, lines 1-2; p.2, left column, lines 25-48; p. 2, right column, lines 41-42; p. 3, left column, lines 25-40);
collecting the volatile products of pyrolysis and condensing the styrene monomers in a separator (p. 2, right column, lines 20-45; p. 3, left column, lines 40-43); and
fractionating, by fractional distillation, the condensed styrene monomers to form a substantially 100% styrene product (p. 2, right column, lines 45-57). 
King discloses that the starting polystyrene material may be any polystyrene material including a pure resin and exemplifies a 100% polystyrene resin in example 1 (p. 4, left column, lines 13-16).

In regards to claims 16-17, King discloses that the starting polystyrene material may be any polystyrene material including a pure resin and exemplifies a 100% polystyrene resin in example 1 (p. 4, left column, lines 13-16). The quantity of polystyrene in example 1, which is equivalent to claimed component A, is therefore at least 1% by weight and at least 10% by weight. 

In regards to claim 18, King discloses that the starting polystyrene material may be any polystyrene material including a pure resin and exemplifies a 100% polystyrene resin and therefore comprises 0% by weight one or more comonomers listed in the claim. 

In regards to claims 22 and 28, King discloses that the pyrolysis temperature is from about 350 to 450oC and the pyrolysis time is no more than 20 minutes (p. 2, lines 25-48). 

In regards to claim 25, King discloses thermal decomposition pyrolysis without a catalyst (claim 1). 

In regards to claim 27, King discloses that the polystyrene polymer may be styrene itself (p. 1, right column, lines 28-30), and therefore the styrene-containing polymer would comprise greater than 50% styrene. It is noted that claim 27 depends from claim 14 which does not require the presence of components B1 and B2, as their respective weight percentages may be 0. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 2,395,829) as applied to claim 14 above, and further in view of Stabel et al. (U.S. Patent No. 5,731,483).
In regards to claim 15, King discloses that styrene oligomers are formed during pyrolysis and that the styrene monomers may be separated from the low polymers of styrene and other high boiling material (p. 2, right column, lines 40-54). The residual heavy oil fraction may be subjected to other methods known in the art (p. 2, right column, lines 64-67). 
King does not appear to explicitly disclose introducing the heavy oil fraction comprising styrene oligomers to a steam cracker. 
However, Stabel, directed to recycling plastics, teaches that distillate feedstocks obtained by pyrolysis of polystyrene waste may be sent to a steam cracker (Abstract; col. 2, lines 35-50). Stabel teaches that the feed to the steam cracker may come from pyrolysis of polymers including styrene polymers (Example 2). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of King by introducing pyrolysis products including the styrene oligomers to a steam cracker as taught by Stabel because King teaches that the heavy oil fraction comprising the styrene oligomers may be processed by other methods known in the art, Stabel teaches a known method for which fractions of pyrolysis products from the pyrolysis of styrene polymers may be introduced into a steam cracker for further processing, and this merely involves applying a known technique for processing pyrolysis products to a known method to yield predictable results. 

Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 2,395,829) as applied to claim 14 above, and further in view of Mackay et al. (U.S. Patent No. 8,420,875).
In regards to claims 19-21, King discloses that the process is suitable for any polystyrene material (p. 4, lines 13-19). 
King does not appear to explicitly disclose that the polystyrene material further comprises a component B1 present in 0.1 to 50% by weight (claim 19), a component C present in 0.1 to 30 % by weight (claim 20), or B1 present in at least 10% by weight and C present from 0.1 to 20% by weight (claim 21). 
However, Mackay, directed to conversion of waste plastic to hydrocarbon products by pyrolysis, teaches that plastic waste comprising polystyrene will comprise contaminants such as dirt and debris, and one or more other plastic materials including polyethylene and polypropylene (Abstract; col. 4, lines 11-24). Waste plastic materials may comprise up to about 50% by weight of dirt, moisture and other contaminants (col. 4, lines 34-37). Since plastic waste may comprise one or more different types of plastics, one of ordinary skill in the art would recognize that plastic waste may comprise various amounts of each plastic material, including instances in which polyolefin content may be greater than 10% and polystyrene content be greater than 50%, as it merely depends on the source and selection of plastic waste. Thus, Mackay reasonably teaches that plastic waste is known to comprise overlapping amounts of polystyrene (component A), polyolefins such as polyethylene and polypropylene (component B1), and dirt, moisture and foreign substances (component C) as claimed. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of King by substituting the polystyrene material for a plastic waste material that may comprise overlapping amounts of polystyrene, polyolefins and dirt/moisture/foreign substances as disclosed by Mackay because King discloses that any polystyrene material may be used, King and Mackay are both directed to pyrolysis of materials comprising polystyrene, Mackay teaches that waste plastic may comprise polystyrene along with other plastics and contaminants, and are suitable for pyrolysis, and this merely involves substituting one known source of polystyrene material for another to yield predictable results of recovering styrene from polystyrene materials. 
In regards to claim 26, King does not appear to explicitly disclose that the polystyrene material is subjected to a pretreatment step. 
However, Mackay, directed to conversion of waste plastic to hydrocarbon products by pyrolysis, teaches that plastic waste comprising polystyrene is subjected to comminution prior to melting and pyrolysis (col. 2, lines 14-40). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of King by subjecting the polystyrene material to comminution prior to pyrolysis as taught by Mackay because King and Mackay are both directed to pyrolysis of polystyrene materials, Mackay teaches comminution results in an effective size of polymer for melting and pyrolysis, and this merely involves applying a known technique of preparing polystyrene material for pyrolysis to a similarly known pyrolysis process. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 2,395,829) as applied to claim 14 above, and further in view of Yoon et al. (US 2011/0067992 A1).
In regards to claims 23 and 24, King does not appear to explicitly disclose that the pyrolysis reactor is a twin-screw extruder, fluidized-bed reactor or microwave reactor, and that shear energy is introduced. 
However, Yoon, directed to recovering styrene monomers by pyrolysis of polystyrene material, teaches that pyrolysis of polystyrene may be carried out in a twin screw type reactor,  ([0039]; [0042]-[0043]), wherein the screw is considered to introduce shear energy into the polystyrene material. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of King with the twin-screw extruder pyrolysis reactor of Yoon because King teaches that other apparatus than that illustrated by King may be employed for carrying out the pyrolysis process (p. 3, left column, lines 57-59), King and Yoon are both directed to pyrolysis of polystyrene materials in which molten/melted polystyrene is supplied to a pyrolysis reactor to form styrene monomers, and this merely involves substituting one known pyrolysis apparatus for another with the expectation of success in carrying out a similar polystyrene pyrolysis process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772